        Case 3:20-cv-00249-RCJ-CLB Document 89 Filed 11/16/20 Page 1 of 1




1                                 UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      PATRICK MCGUIRE, et al.,
4                                                        3:20-cv-0249-RCJ-CLB
                                    Plaintiffs,
5         v.
                                                         ORDER
6      ANNE MARIE CAREY, et al.,
7
                                  Defendants.
8

9           Defendants’ motion to seal (ECF No. 86) is GRANTED in part and DENIED in part.
10   Defendants have leave to maintain Exhibit 3 to the opposition to motion to compel under
11   seal. In addition, defendants have leave to redact references to Exhibit 3 and/or the contents
12   of specific information relied upon in the opposition itself.
13          Therefore, defendants shall have until Monday, November 23, 2020 to refile a
14   redacted opposition and exhibits, except Exhibit 3, on the public docket. The court will retain
15   the sealed version of the opposition and Exhibit 3 for its reference in deciding the motion.

16                     November 16, 2020
               DATED: __________________.

17

18                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28

                                                     1
